      Case 1:18-cv-04476-LJL-SLC Document 135 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                            CIVIL ACTION NO.: 18 Civ. 4476 (PGG) (SLC)
         against
                                                                              ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Before the Court is Defendants’ Letter regarding its ESI production timeline (ECF No. 133),

and Plaintiffs’ Letter-Motion to Compel in response (ECF No. 134).            On review of these

submissions, the Court orders as follows:

         1. As already scheduled, the parties are directed to meet and confer tomorrow, July 14,
            2020 regarding the ESI search protocol issues raised in Plaintiffs’ motion.

         2. After the meet and confer, Defendants shall provide Plaintiffs an updated hit report.

         3. By end of day Thursday, July 16, 2020, the parties shall provide the Court an updated
            status report.


         The Court’s will hold a status conference on Friday, July 17, 2020 at 11:00 am to discuss

Defendants’ ESI production. The parties are directed to call the Court’s conference line: 866-390-

1828, access code: 380-9799, at the scheduled time.

         The Clerk of Court is respectfully directed to terminate the Letter-Motion at ECF No. 134.


Dated:             New York, New York
                   July 13, 2020                              SO ORDERED
